Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                             CASE NO.

  LINDA PACE, individually, and on
  behalf of herself and other similarly
  situated current and former employees,

         Plaintiff,                                          JURY TRIAL DEMANDED

                           v.

  ACADIA HEALTHCARE COMPANY, INC.,
  a Delaware Corporation, and BOWLING GREEN
  INN OF PENSACOLA, LLC, a Virginia
  Limited Liability Company, together d/b/a
  Wellness Resource Center,

        Defendants
  _________________________________________/

                             COLLECTIVE ACTION COMPLIANT

         Named Plaintiff, Linda Pace (“Plaintiff”), individually, and on behalf of herself and all

  other similarly situated non-exempt hourly-paid Behavioral Health Associates/Direct Care

  Workers (“BHAs”) as a collective, brings this Fair Labor Standards Act (“FLSA”) collective

  action against Acadia Healthcare Company, Inc. and Bowling Green Inn of Pensacola, LLC d/b/a

  Wellness Resource Center (collectively “Defendants”) and states as follows:

                                    I.      NATURE OF SUIT

         1.      This lawsuit is brought against Defendants as a collective action under the FLSA,

  29 U.S.C. § 201, et seq., to recover unpaid overtime compensation and other damages owed to

  Plaintiff and other similarly situated hourly-paid BHAs, as defined herein.




                                                  1
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 14



         2.      During all times material, Defendants violated the FLSA by failing to pay Plaintiff

  and those similarly situated for all hours worked over forty (40) per week within weekly pay

  periods at one and one-half their regular hourly rate of pay, as required by the FLSA.

         3.      Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).

                                          II.     PARTIES

         4.      Plaintiff Linda Pace was employed by Defendants as a non-exempt hourly-paid

  Behavioral Health Associate/Direct Care Worker in Boca Raton, Florida at all times material to

  this collective action. Ms. Pace’s consent to join form is attached as Exhibit A.

         5.      Defendant Acadia Healthcare Company, Inc. is a Delaware Corporation with its

  principal address being 6100 Tower Circle, Suite 100, Franklin, Tennessee 37067-1509. Acadia

  Healthcare Company, Inc. (“Acadia”) owns and operates behavioral health treatment facilities

  and programs throughout the United States that specialize in treating children, adolescents, adults

  and seniors suffering from mental health disorders and/or alcohol and drug addiction. Wellness

  Resource Center is Acadia’s substance abuse treatment entity in south Florida. Acadia’s

  registered agent for service of process is CT Corporation System, 300 Montvue Road, Knoxville,

  Tennessee 37919-5546.

         6.      Defendant Bowling Green Inn of Pensacola, LLC d/b/a Wellness Resource

  Center, is a Virginia Limited Liability Company authorized to do business, and is currently doing

  business, in the State of Florida, with its principal place of business being located at 6100 Tower

  Circle, Suite 1000, Franklin, Tennessee 37067. Bowling Green Inn of Pensacola, LLC’s

  registered agent for service of process is CT Corporation System, 1200 South Pine Island Road,

  Plantation, Florida 33324.




                                                   2
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 14



                                 III.   JURISDICTION AND VENUE

            7.     This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C.

  § 201 et seq.

            8.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the acts and

  omissions giving rise to this cause of action occurred in this judicial district.

                                IV.     COLLECTIVE DESCRIPTION

            9.     Plaintiff brings this action on behalf of herself and the following similarly situated

  persons as a collective pursuant to 29 U.S.C. § 216(b):

                   All current and former hourly-paid Behavioral Health Associates/Direct
                   Care Workers who worked for Defendants in Florida at their facilities with
                   residential treatment and/or group programs for adults struggling with
                   substance use disorders and co-occurring mental health issues during the
                   applicable limitations period (i.e. two (2) years for FLSA violations and
                   three (3) years for willful FLSA violations) up to and including the date of
                   final judgment in this matter including the Named Plaintiff and those who
                   elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).
                   (Collectively, “the collective”).1

                                           V.     COVERAGE

            10.    At all times hereinafter mentioned, Defendants have been an “employer” within the

  meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

            11.    At all times hereinafter mentioned, Defendants have been an enterprise within the

  meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

            12.    At all times hereinafter mentioned, Defendants have been an enterprise engaged in

  commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §

  203(s)(1), because Defendants have had employees engaged in commerce or in the production of

  goods for commerce, or employees handling, selling, or otherwise working on goods or materials



  1
      Plaintiff reserves the right to amend the Collective Description.


                                                     3
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 14



  that have been moved in or produced for commerce by any person and in that said enterprise has

  had an annual gross volume of sales made or business done of not less than $500,000 (exclusive

  of excise taxes at the retail level which are separately stated).

            13.   Throughout the statutory recovery period applicable to this action, Defendants

  knew the law required that the employees who worked for them to be paid overtime for each hour

  they worked over forty (40) in any given workweek.

            14.   At all times material to this action, Plaintiff and those similarly situated, as

  employees of Defendants, were engaged in commerce during all times material to this collective

  action.

            15.   At all times material to this action, Defendants have been an “employer” of Plaintiff

  and those similarly situated, as that term is defined by §203(d) of the FLSA.

            16.   Defendants constitute an integrated enterprise as that term is defined in the Fair

  Labor Standards Act, 29 U.S.C, § 203(r) or, in the alternative, a “joint employer” as that term is

  defined under 29 C.F.R. § 791.2

            17.   At all times hereinafter mentioned, Plaintiff and those similarly situated were

  “employees” of Defendants as that term is defined in the FLSA and, individual employees engaged

  in commerce or in the production of goods for commerce, as required by 29 U.S.C. §§ 206–207.

                                 VI.     FACTUAL ALLEGATIONS

            18.   Defendants provide residential treatment and group programs for adults struggling

  with substance use disorders and co-occurring mental health issues, such as anxiety disorders,

  depressive disorders, bipolar disorder, personality disorders, trauma, and eating disorders

  throughout Florida, as well as other such treatment facilities and programs in other states

  throughout the United States under the Acadia umbrella.




                                                     4
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 14



         19.     Upon information and belief, Defendants provide residential treatment and group

  programs for adults struggling with substance use disorders and co-occurring mental health issues,

  such as anxiety disorders, depressive disorders, bipolar disorder, personality disorders, trauma, and

  eating disorders at their facilities in Boca Raton, Fort Myers, Wesley Chapel, Ocklawaha, Navarre,

  and Jacksonville, Florida.

         20.     Plaintiff was employed by and worked for Defendants as a Behavioral Health

  Associate/Direct Care Worker at Defendants’ treatment center in Boca Raton, Florida during all

  times material to this action.

         21.     Defendants established and administered the pay practices for Plaintiff and other

  similarly situated BHAs during the three (3) years preceding the filing of this collective action.

         22.     Plaintiff and other similarly situated BHAs worked in excess of forty (40) hours per

  week within weekly pay periods during the three (3) years preceding the filing of this collective

  action complaint.

         23.     At all times material, Defendants had a centralized time keeping system for the

  purpose of recording the hours worked by Plaintiff and those similarly situated.

         24.     Defendants had a common plan, policy and practice of refusing to pay Plaintiff and

  collective members for the all the time they spent performing work-related duties such as

  administering medications, taking blood pressure, and assisting patients, in general.

         25.     Plaintiff and collective members spent time “off the clock” after the end of their

  regularly scheduled shifts performing such tasks as (but not limited to) administering medications,

  taking blood pressure, and assisting patients in general. This “off the clock” work took anywhere

  from fifteen (15) to thirty (30) minutes, and sometimes took an hour or more.




                                                   5
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 14



          26.     Because Plaintiff and putative collective members routinely worked forty (40)

  hours or more while “on the clock,” the “off the clock” work they performed, as described above,

  should have been compensated at the FLSA mandated overtime premium of and one half times

  their regular rate.

          27.     Plaintiff and collective members did perform such “off-the-clock” after their shift’s

  scheduled end times within weekly pay periods during all times material without being

  compensated at the applicable FLSA overtime rates of pay for such work times.

          28.     Defendants failed to “edit-in” the aforementioned “off-the-clock” work times of

  Plaintiff and collective members into their time keeping system or, otherwise compensate them for

  such unpaid “clocked-out” work at the applicable FLSA overtime rates of pay within weekly pay

  periods during all times material to this collective action, despite having knowledge of the off-the-

  clock work and receiving the benefits of the work.

          29.     Defendants were aware they were not compensating Plaintiff and collective

  members at the applicable FLSA overtime rates of pay for such “off-the-clock” work times within

  weekly pay periods at all times material.

          30.     The aforementioned unpaid “off-the-clock” claims of Plaintiff and collective

  members are unified through a common theory of Defendants’ FLSA violations.

          31.      Defendants’ common plan, policy and practice of not compensating Plaintiff and

  collective members for all their compensable overtime hours at the applicable FLSA overtime rates

  of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

          32.     Defendants’ failure to compensate Plaintiff and collective members for their

  aforementioned “off-the-clock” work times was willful and without a good faith basis.




                                                    6
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 14



         33.     As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and

  collective members in compliance with the requirements of the FLSA, Plaintiff and collective

  members have suffered lost wages in terms of lost overtime compensation as well as other

  damages.

         34.     The net effect of Defendants’ common plan, policy, and practice of failing to pay

  Plaintiff and those similarly situated one-and one-half times their regular hourly rates of pay for

  all hours worked over forty (40) during all times material to this collective action, is that they

  unjustly enriched themselves and enjoyed ill-gained profits at the expense of Plaintiff and

  collective members.

                         VII. FLSA COLLECTIVE ACTION ALLEGATIONS

         35.     Plaintiff brings this case as a 29 U.S.C. § 216(b) collective action on behalf herself

  and other similarly situated BHA’s/Direct Care Workers who worked for Defendants in Florida at

  their facilities with residential treatment and/or group programs for adults struggling with

  substance use disorders and co-occurring mental health issues to recover unpaid overtime

  compensation, liquidated damages, statutory penalties, attorneys’ fees and costs, and other

  damages owed.

         36.     Plaintiff seeks to pursue her aforementioned unpaid overtime wage claims against

  Defendants on behalf of herself, individually, and on behalf of herself and all other similarly

  situated Behavioral Health Associates/Direct Care Workers as a collective.

         37.     Plaintiff and collective members are “similarly situated” for purposes of 29 U.S.C.

  §216(b) because, inter alia, Defendants employed a common pay system that resulted in a failure

  to pay Plaintiff and collective members for all hours worked over forty (40) at one and one-half

  times their regular hourly rates of pay, as required by the FLSA.




                                                   7
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 14



         38.     This action is properly maintained as a collective action because Plaintiff is

  similarly situated to the members of the collective with respect to Defendants’ time keeping, pay

  practices and compensation plans, policies and practices.

         39.     This action also is properly maintained as a collective action under the FLSA

  because the aforementioned unpaid “off-the-clock” claims are unified through a common theory

  of Defendants’ violations of the FLSA.

         40.     The collective action mechanism is superior to other available methods for a fair

  and efficient adjudication of this controversy. Defendants have acted or refused to act on grounds

  generally applicable to collective members. The prosecution of separate actions could create a risk

  of inconsistent and varying adjudications, place a substantial and unnecessary burden on the courts

  and/or substantially impair the ability of collective members to protect their interests.

         41.     Plaintiff will fairly and adequately protect the interests of the collective as her

  interests are in complete alignment with those of collective members, i.e. to pursue their

  aforementioned unpaid overtime compensation claims.

         42.     Counsel for Plaintiff will adequately protect her interests as well as the interests of

  all putative collective members.

         43.     Defendants knew Plaintiff and collective members performed the aforementioned

  unpaid “off-the-clock” work that resulted in excess of forty (40) hours per week within weekly

  pay periods which required overtime compensation to be paid as required by the FLSA.

  Nonetheless, Defendants operated under a common policy and practice to deprive Plaintiff and

  collective members of such overtime compensation.




                                                    8
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 14



           44.   Defendants’ conduct, as alleged herein, was willful with reckless disregard to the

  FLSA overtime requirements, which conduct caused significant damage to Plaintiff and the

  collective.

           45.   Defendants did not have a good faith basis for its failure to compensate Plaintiff

  and collective members for all their compensable overtime hours at the FLSA applicable overtime

  rates of pay within weekly pay periods during all times material to this action.

           46.   Therefore, Defendants are liable to Plaintiff and collective members under the

  FLSA for failing to properly compensate them for their aforementioned unpaid overtime work

  times.

           47.   Plaintiff requests this Court to authorize notice to the members of the collective to

  inform them of the pendency of this action and their right to “opt-in” to this lawsuit pursuant to 29

  U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation as well as liquidated

  damages under the FLSA, and the other relief requested herein.

           48.   Plaintiff estimates there are over one hundred (100) putative members of the

  collective. The precise number of collective members can be easily ascertained by examining

  Defendants’ payroll, scheduling, timekeeping, personnel and other work-related records and

  documents.

           49.   Given the composition and size of the collective, members of the collective may be

  informed of the pendency of this action directly via U.S. mail, e-mail, and by posting notice in all

  of Defendants’ facilities.

           50.   Plaintiff and collective members’ unpaid overtime compensation claims may be

  determined partially by an examination of Defendants’ payroll, scheduling, time keeping,

  personnel and other such work-related records and documents.




                                                   9
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 14



                                                   COUNT I
                                 (Violation of the Fair Labor Standards Act)

             51.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written

   herein.

             52.   At all times material, Plaintiff and collective members have been entitled to the

   rights, protections, and benefits provided under 29 U.S.C. § 201, et seq.

             53.   Defendants have been an “employer” engaged in interstate commerce consistent

   with 29 U.S.C. § 206(a) and 207(a). Plaintiff and collective members also have engaged in

   interstate commerce during all times material to this action.

             54.   At all times material, Defendants were an “employer” of Plaintiff and each of the

   collective members, as such term is defined by the FLSA.

             55.   Plaintiff and collective members were “employees” of Defendants within the

   meaning of the FLSA’s overtime wage requirements.

             56.   Plaintiff and other collective members have been similarly situated individuals

   within the meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

             57.   As a result of the aforementioned unpaid “off-the-clock” work times of Plaintiff

   and collective members Defendants have violated the FLSA and is liable to Plaintiff and the

   collective for such unpaid overtime compensation.

             58.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

   to at least one and one-half (1.5) times the employee's regular rate of pay, for all hours worked in

   excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for hours

   worked in excess of forty (40) hours per week may not be considered paid to an employee unless

   that employee is compensated for all such overtime hours worked.




                                                   10
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 14



          59.     Through their actions, plans, policies and practices Defendants violated the FLSA

   by regularly and repeatedly failing to compensate Plaintiff and collective members for all hours

   worked in excess of forty (40) per week at one and-one half times their regular hourly rates of pay

   within weekly pay periods during all times material to this Complaint, as required by the FLSA.

          60.     Defendants’ actions were willful with reckless disregard of clearly applicable

   FLSA provisions.

          61.     Defendants’ actions were not in good faith.

          62.     The unpaid overtime claims of Plaintiff and the collective are unified through a

   common theory of Defendants’ FLSA violations.

          63.     As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and

   collective members have suffered and will continue to suffer a loss of income and other damages.

          64.     Therefore, Defendants are liable to Plaintiff and other members of the collective

   for actual damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as

   well as reasonable attorneys' fees, costs and expenses.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and collective members request the Court to enter judgment in

   their favor on this Complaint and:

      a) Award Plaintiff and collective members all unpaid overtime compensation against

          Defendants;

      b) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly,

          the three (3) year statute of limitations under the FLSA applies to this action;

      c) Award Plaintiff and collective members liquidated damages in accordance with the FLSA;

      d) Award prejudgment interest (to the extent that liquidated damages are not awarded);




                                                   11
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 14



      e) Award Plaintiff and the collective members reasonable attorneys’ fees and all costs of this

          action, to be paid by Defendants, in accordance with the FLSA;

      f) Award post-judgment interest and court costs as allowed by law;

      g) Enter an Order designating this action as an opt-in collective action under the FLSA;

      h) Enter an Order directing the issuance of notice to putative collective members pursuant to

          29 U.S.C. § 216(b) for the claims of the collective;

      i) Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

      j) Provide additional general and equitable relief to which Plaintiff and collective members

          may be entitled; and

      k) Provide further relief as the Court deems just and equitable.
   Plaintiff hereby demands a TRIAL BY JURY as to all issues.



   Dated: June 19, 2020.                Respectfully Submitted,

                                                /s/ Alan L. Quiles        .
                                                Alan Quiles
                                                Florida Bar No. 62431
                                                Gregg I. Shavitz
                                                Florida Bar No. 11398
                                                SHAVITZ LAW GROUP, P.A.
                                                951 Yamato Road, Suite 285
                                                Boca Raton, Florida 33431
                                                T. (561) 447-8888
                                                F. (561) 447-8831
                                                aquiles@shavitzlaw.com
                                                gshavitz@shavitzlaw.com

                                                        &

                                                /s/ J. Russ Bryant
                                                J. Russ Bryant (TN BPR #33830)
                                                (pro hac vice application forthcoming)
                                                Robert E. Morelli, III (TN BPR #37004)
                                                (pro hac vice application forthcoming)


                                                  12
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 13 of 14



                                      JACKSON, SHIELDS, YEISER, HOLT,
                                      OWEN & BRYANT
                                      Attorneys at Law
                                      262 German Oak Drive
                                      Memphis, Tennessee 38018
                                      Telephone: (901) 754-8001
                                      Facsimile: (901) 754-8524
                                      rbryant@jsyc.com
                                      rmorelli@jsyc.com

                                      ATTORNEYS FOR NAMED PLAINTIFF
                                      AND FOR OTHERS SIMILARLY
                                      SITUATED




                                        13
                            EXHIBIT A
Case 9:20-cv-80971-XXXX Document 1 Entered on FLSD Docket 06/19/2020 Page 14 of 14
